               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ASBESTOS PRODUCTS      :    Consolidated Under
LIABILITY LITIGATION (No. VI) :    MDL DOCKET NO. 875
                              :
                              :
JACKIE L. SULLIVAN,           :    Case No. 18-3622
Executrix of The Estate of    :
JOHN L. SULLIVAN, Deceased,   :
and Widow in Her Own Right    :
                              :
     v.                       :
                              :
A. W. CHESTERTON, INC., et al.:


                            O R D E R

          AND NOW, this 6th day of June, 2019, for the reasons

set forth in the accompanying Memorandum of Law, and upon

consideration of the motions detailed below, it is hereby

ORDERED that:

     1.   Huntington Ingalls’ motion for leave to file a reply

(ECF 154) is GRANTED;

     2.   Huntington Ingalls’ motion to dismiss (ECF No. 106) is

GRANTED and Huntington Ingalls is DISMISSED from the case for

lack of personal jurisdiction;

     3.   John Crane’s motion to dismiss (ECF No. 107) and BF

Goodrich’s motion to join (ECF No. 132) are DENIED; 1


1         John Crane seeks dismissal of the amended complaint
because it was filed ten days late. While this Court has
discretion to strike the untimely pleading, it will not do so
because: (1) Plaintiff has established good cause for the delay;
and (2) John Crane points to no specific prejudice from the
     4.   The motions to file replies in support of joinders to

John Crane’s motion to dismiss (ECF Nos. 155, 156, 158, 165) are

DENIED as moot; and

     5.   Plaintiff’s   motion    for   leave   to   file   an   amended

complaint beyond the time ordered by the court (ECF No. 129) is

DENIED as moot.



          AND IT IS SO ORDERED.




                                 /s/ Eduardo C. Robreno.
                                 EDUARDO C. ROBRENO,   J.




tardy pleading, and the Court finds no prejudice to any
Defendant. The Court would prefer to determine the case on the
merits rather than on a procedural error that prejudiced no one.
                                   2
